Citation Nr: 9924321	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-17 382A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for low 
back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1963 to August 1968.
 
2.	On July 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  In a statement 
received by VA in July 1999, the veteran indicated his intent 
to withdraw his appeal with regard to an increased rating for 
his service-connected low back strain.  Hence, there remain 
no allegations of errors of fact or law for appellate 

consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



		
JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 



